


110 HR 2444 IH: Honoring America’s Fathers Act of

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2444
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Tiahrt introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 4, United States Code, to provide that it
		  is especially appropriate to display the flag on Father’s Day.
	
	
		1.Short titleThis Act may be cited as the
			 Honoring America’s Fathers Act of
			 2007.
		2.Finding of
			 CongressUpon the
			 recommendation of the students of Roosevelt Middle School in Coffeyville,
			 Kansas, the Congress finds that it is appropriate to recognize fathers by
			 displaying the flag on Father’s Day.
		3.Display of flag on
			 Father’s DaySection 6(d) of
			 title 4, United States Code, is amended by inserting Father’s Day, third
			 Sunday in June; after Flag Day, June 14;.
		
